Citation Nr: 0934650	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of total left 
hip replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1985 to November 1989.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by the Roanoke Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  VA's duty to assist 
can include a requirement to conduct a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment. See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that both the November 2008 VA opinion and 
Dr. D. H.'s private medical opinions are inadequate for 
deciding the left hip disorder claim.  Neither the VA 
physician nor Dr. D. H. reviewed the Veteran's service 
treatment records, provided any rationale or explanation for 
their opinions, or addressed VA treatment records that 
indicated the Veteran's left hip replacement was secondary to 
aseptic necrosis of the hip.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO/Appeals Management Center (AMC) is required 
in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Hence, a new 
VA examination is indicated.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a left hip 
examination to clarify the nature and 
etiology of any current left hip 
disability, including aseptic necrosis 
of the left hip and any residuals of 
total left hip replacement.  The claims 
folder should be made available to the 
examiner for review, and review of the 
claims folder should be indicated in 
the examination report.  Any tests or 
studies deemed necessary for an 
accurate assessment, to include x-rays, 
should be conducted.  All findings 
should be reported in detail.  The 
examiner should examine the Veteran's 
left hip and diagnose any pertinent 
pathology found.  As to any disability 
identified on examination, the VA 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that any current disability was 
incurred or aggravated as a result of 
the Veteran's military service, to 
include any in-service football 
injuries.  The examiner is requested to 
explain the rationale for all opinions 
given.

2.  Thereafter, if any benefit sought 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and allowed an appropriate 
period of time for response.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


